Title: To Alexander Hamilton from Adam Hoops, 5 June 1799
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            Fort Jay 5 June 1799
          
          The small house at the corner of the Battery formerly used by Doctor Bailey appears to be now unoccupied It would serve exceedingly well as a place for the boats of the Island to land at. I beg leave to suggest this and if you should think proper to give any directions in consequence I will pursue them
          I am Sir with great respect Yr Mo Ob Sert
          
            A Hoops Mt
          
          Gen. Hamilton
        